DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-25 and 32 in the reply filed on 03/01/2021 is acknowledged.
Claims 26-31 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/01/2021. As directed by the amendment: claims 1, 26 and 32 have been amended, claims 19-25 have been cancelled and claims 36-38 have been added.  Thus, claims 1-18 and 36-38 are presently pending in this application with claims 26-31 and 33-35 withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biocompatible thermoplastic material and biocompatible conductive material disposed so that said biocompatible conductive thermoplastic material provides conductivity in a first direction and prohibits conductivity in a second, different direction as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to because Fig. 7A-7I contain dark shading which makes the features of the figures difficult to make out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not state or explain that the biocompatible thermoplastic material and biocompatible conductive material disposed so that said biocompatible conductive thermoplastic material provides conductivity in a first direction and prohibits conductivity in a second, different direction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first portion and a second portion positionable in contact with one other”. It is unclear what structure “one other” is referring to. For examination purposes, the claim limitation will be interpreted as “a first portion positionable in contact with a second portion”. Appropriate correction is required. 
Claim 1 recites “such that when the device is positioned in the body of an animal and electric current flows from said first portion to said second portion, heat is generated by electrical resistance at the point of contact between said first portion and said second portion so as to melt regions of said first portion and said second portion, and when the electric current is 
Claim 4 recites “a monofilament suture”. It is unclear if this is the suture recited in claim 1 or a second additional suture. For examination purposes, the limitation will be interpreted as “the suture material into a monofilament suture”. Appropriate correction is required.
Claim 5 recites “a surgical fastener”. It is unclear if this is the suture recited in claim 1 or a second additional fastener. For examination purposes, the limitation will be interpreted as “the suture material”. Appropriate correction is required.
Claim 6 recites “a suture”. It is unclear if this is the suture recited in claim 1 or a second additional suture. For examination purposes, the limitation will be interpreted as “the suture material”. Appropriate correction is required.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 32, 37, and 38 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 32 recites “two portions of a biocompatible conductive thermoplastic material in the body of an animal”. This is a positive recitation of “the body of an animal”. In order to avoid claiming human organisms, recitation of human organisms should be in functional clauses, e.g. “two portions of a biocompatible conductive thermoplastic material configured to be placed in the body of an animal” and will be interpreted as such for examination purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky (US 4,662,068) in view of Baehre et al. (US 2010/0241229 A1).
Regarding claims 1 and 2 Polonsky discloses (fig. 1-5) a device 46 for positioning in the body of an animal (see col. 2 ln. 25-39), the device comprising a first portion and a second portion positionable in contact with one other (ends twisted together, see fig. 4 and col. 2 ln. 25-39), said first portion and said second portion each being a length of suture material (see fig. 4 and col. 2 ln. 25-39), said first portion and said second portion each comprising a 
The language “the electric current is thereafter terminated, the melted regions of said first portion and said second portion re-solidify such that a welded loop of suture is formed between said first portion and said second portion” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Polonsky meets the structural limitations of the claim, and the component is capable of terminating the electric current so that the melted regions of said first portion and said second portion re-solidify to form a welded loop of suture between said first portion and said second portion. The heating element of Polonsky is not left in the body, so the electric current is terminated when it is removed. When this occurs, the melted portions will cool off and re-solidify to form a welded loop of suture between said first portion and said second portion.
Polonsky is silent regarding said first portion and said second portion each comprising a biocompatible conductive thermoplastic material; said biocompatible conductive thermoplastic 
However Baehre, in the analogous art of melting/weldable medical materials, teaches (fig. 6a-6b) a first portion and a second portion weldable together (ends of the clip; see ¶0201), wherein said first portion and said second portion each comprising a biocompatible conductive thermoplastic material (see ¶0009, the material is biocompatible because it is used in the human body); said biocompatible conductive thermoplastic material comprises a composite of a biocompatible thermoplastic material and a biocompatible conductive material (see ¶0009, the material is biocompatible because it is used in the human body).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky to have said first portion and said second portion each comprising a biocompatible conductive thermoplastic material, said biocompatible conductive thermoplastic material comprises a composite of a biocompatible thermoplastic material and a biocompatible conductive material as taught by Baehre, for the purpose of being able to achieve mechanical connections with controlled heat by softening only specific portions of the device to create a circuit (see Baehre ¶0009).
Regarding claim 3, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified further teaches: Baehre: said biocompatible thermoplastic material comprises a biocompatible thermoplastic polymer (see ¶0009, the material is biocompatible because it is used in the human body), said biocompatible conductive material comprises a biocompatible conductive additive (see ¶0009, the material is biocompatible because it is used in the human body). 

Polonsky as modified teaches that said biocompatible thermoplastic material is formed with said biocompatible thermoplastic polymer and said biocompatible conductive additive, but is silent as to the method of forming.  The claimed phrase “said biocompatible thermoplastic material is formed by compounding said biocompatible thermoplastic polymer with said biocompatible conductive additive” is being treated as a product by process limitation; that is, that the material is made by compounding said biocompatible thermoplastic polymer with said biocompatible conductive additive. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Polonsky as modified is silent as to the process used to form the material, it appears that the product in Polonsky as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a  biocompatible thermoplastic polymer a biocompatible conductive additive.
Regarding claim 4, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Polonsky as modified teaches a suture (see claim 1 above) but is silent regarding said biocompatible thermoplastic polymer and said biocompatible conductive additive are melt-compounded, extruded and drawn so as to form the suture. The claimed phrase “said biocompatible thermoplastic polymer and said biocompatible conductive additive are melt-compounded, extruded and drawn so as to form the suture” is being treated 
Thus, even though Polonsky as modified is silent as to the process used to form the material, it appears that the product in Polonsky as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a  biocompatible thermoplastic polymer a biocompatible conductive additive.
Regarding claim 5, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Polonsky as modified teaches a suture (see claim 1 above) but is silent regarding said biocompatible thermoplastic polymer and said biocompatible conductive additive are melt-compounded and molded so as to form a surgical fastener. The claimed phrase “said biocompatible thermoplastic polymer and said biocompatible conductive additive are melt-compounded and molded so as to form a surgical fastener” is being treated as a product by process limitation; that is, that the suture is made by melt-compounding and molding said biocompatible thermoplastic polymer and said biocompatible conductive additive. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

Regarding claim 6, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified teaches a suture (see claim 1 above) but is silent regarding said biocompatible thermoplastic material and said biocompatible conductive material are co-extruded and drawn so as to form the suture. The claimed phrase “said biocompatible thermoplastic material and said biocompatible conductive material are co-extruded and drawn so as to form the suture” is being treated as a product by process limitation; that is, that the suture is made by co-extruding and drawing said biocompatible thermoplastic material and said biocompatible conductive material. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Polonsky as modified is silent as to the process used to form the material, it appears that the product in Polonsky as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a  biocompatible thermoplastic material a biocompatible conductive material.
Regarding claim 18, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Polonsky as modified further teaches: Baehre: said biocompatible conductive thermoplastic material comprises a biocompatible conductive 
Regarding claim 36, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Polonsky further discloses (fig. 1-5) said first and second portions are in the form of a continuous length of suture (see fig. 4).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of McLawhorn et al. (US 2014/0276778 A1).
Regarding claims 7 and 8, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified teaches said biocompatible thermoplastic material (see claim 1 above). Polonsky as modified is silent regarding, said biocompatible conductive material is applied as a coating; said biocompatible conductive material comprises a pattern of conductive ink applied as a coating.
However McLawhorn, in the analogous art of suture material, teaches a biocompatible conductive material is applied as a coating, said biocompatible conductive material comprises a pattern of conductive ink applied as a coating (see ¶0036).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky as modified to have said biocompatible conductive material comprises a pattern of conductive ink applied as a coating as taught by McLawhorn, for the purpose of having the conductive material be flexible to maintain the flexibility of the suture (see McLawhorn ¶0036).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of Catanese et al. (US 2006/0265042 A1).
Regarding claim 9, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified teaches: Baehre: said 
Polonsky as modified is silent regarding said biocompatible thermoplastic polymer is at least one strand, said biocompatible conductive material comprises at least one strand; wherein said biocompatible thermoplastic material is formed by intertwining said at least one strand of biocompatible thermoplastic material and said at least one strand of biocompatible conductive material. 
However Catanese, in the analogous art of suture material, teaches of a suture with at least one strand of plastic and at least one strand biocompatible conductive material (metal, see ¶0291); wherein said material is formed by intertwining (braiding) said at least one strand of plastic material and said at least one strand of biocompatible conductive material (see ¶0291).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky as modified to have the suture be formed of at least one strand of the plastic material and at least one strand of the biocompatible conductive material such that it is formed by intertwining said at least one strand of plastic material and said at least one strand of biocompatible conductive material as taught by Catanese, for the purpose of having a reduced profile of the suture with increased strength of the suture (see Catanese ¶0291).
Polonsky as modified teaches said biocompatible thermoplastic material is formed by intertwining said at least one strand of biocompatible thermoplastic material and said at least one strand of biocompatible conductive material. Polonsky as modified Baehre teaches .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of Leung et al. (US 2003/0014077 A1).
Regarding claims 10 and 11, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified is silent regarding said biocompatible thermoplastic material comprises a bioabsorbable thermoplastic polymer; said bioabsorbable thermoplastic polymer comprises at least one from the group consisting of polylactic acid (PLA), polyglycolide (PGA), polydioxanone (PDS) and a thermoplastic linear polyester such as that sold under the tradename TephaFLEX.
However Leung, in the analogous art of suture material, teaches of a suture comprising a biocompatible thermoplastic material that comprises a bioabsorbable thermoplastic polymer (see ¶0043); said bioabsorbable thermoplastic polymer comprises at least one from the group consisting of polyglycolide (PGA) and polydioxanone (PDS) (see ¶0043).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky as modified to have said biocompatible thermoplastic material comprise a bioabsorbable thermoplastic polymer from the group consisting of polyglycolide (PGA) and polydioxanone (PDS) as taught by Leung, for the purpose of being able to select the material based on absorption and degradation time based on the anticipated healing time of the location the material is placed (see Leung ¶0043).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of McKay et al. (US 2008/0086152 A1).
Regarding claims 12 and 13, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified is silent regarding 
However McKay, in the analogous art of suture material, teaches of a suture comprising a biocompatible thermoplastic material comprising a non- absorbable thermoplastic polymer (see ¶0043); said non-absorbable thermoplastic polymer comprises at least one from the group consisting of nylon and polypropylene (see ¶0043).
Therefore, the substitution of one known biocompatible thermoplastic material (non- absorbable thermoplastic polymer comprises at least one from the group consisting of nylon and polypropylene as taught in McKay) for another (biocompatible thermoplastic material as taught in Polonsky as modified) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since McKay teaches that a non- absorbable thermoplastic polymer comprises at least one from the group consisting of nylon and polypropylene is a suitable alternative material to biocompatible thermoplastic material and the substitution of the biocompatible thermoplastic material as taught in McKay would have yielded predictable results, namely, a suture of Polonsky as modified that would melt upon exposure to electrical current. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of Thompson et al. (US 2009/0131979 A1).
Regarding claim 14, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified is silent regarding said biocompatible conductive material comprises at least one from the group consisting of carbon black, carbon fiber, iron oxide (Fe203), a metallic powder and a metallic nanoparticle.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky as modified to have said biocompatible conductive material be a carbon fiber as taught by Thompson, for the purpose of being able to have the conductive material also act as a reinforcing member for the suture to increase the strength of the suture (see Thompson ¶0021).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre as applied to claim 2 above, and further in view of Canham et al. (US 2005/0048859 A1).
Regarding claims 15 and 16, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Polonsky as modified is silent regarding said biocompatible conductive material comprises an intrinsically conducting polymer (ICP); said intrinsically conducting polymer (ICP) comprises at least one from the group consisting of polyacetylene, polyaniline, polythiophene and polyphenylenevinylene.
However Canham, in the analogous art of suture material, teaches of a filament comprising a biocompatible conductive material comprises an intrinsically conducting polymer (ICP) which comprises polyacetylene or polyaniline (see ¶0127).
Therefore, the substitution of one known biocompatible conductive material (intrinsically conducting polymer which comprises polyacetylene or polyaniline as taught in Canham) for another (biocompatible conductive additive as taught in Polonsky as modified) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Canham teaches that intrinsically conducting polymer which comprises polyacetylene or polyaniline is a conductive material and the substitution of the biocompatible conductive material as taught in Canham would have yielded predictable results, namely, a .
Claims 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Polonsky in view of Baehre and Winston et al. (US 3,657,056).
Regarding claim 32 Polonsky discloses (fig. 1-5) a method for forming a weld between two portions of a material 46 in the body of an animal (see abstract and col. 2 ln. 25-47), wherein the method comprises: positioning first and second portions (ends of 46 twisted together; see fig. 4) of a plastic material 46 in the body of an animal between first and second electrodes (electrical contacts of 20 and 22; see col. 2 ln. 15-39) so that said first portion is in contact with said first electrode, said second portion is in contact with said second electrode (see fig. 4), and said first and second portions (ends of 46 twisted together; see fig. 4) of the plastic material are in contact with one another (see fig. 4), said first portion and said second portion (ends of 46 twisted together; see fig. 4) being a length of suture material (see fig. 4 and col. 2 ln. 25-39); applying a selected amount of electrical current across said first and second electrodes (electrical contacts of 20 and 22; see col. 2 ln. 15-39) so as generate a selected amount of heat by electric resistance at the point of contact between said first and second portions (ends of 46 twisted together) so as to cause a specific desired amount of melting of said first and second portions (ends of 46 twisted together; see col. 2 ln. 15-47); the melted regions of said first and second portions re-solidify so that a weld is formed at the point of contact (see col. 2 ln. 25-47). 
Polonsky is silent regarding the plastic material is a biocompatible conductive thermoplastic material.
However Baehre, in the analogous art of melting/weldable medical materials, teaches (fig. 6a-6b) a first portion and a second portion weldable together (ends of the clip; see ¶0201), 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky to have the plastic material is a biocompatible conductive thermoplastic material as taught by Baehre, for the purpose of being able to achieve mechanical connections with controlled heat by softening only specific portions of the device to create a circuit (see Baehre ¶0009).
Polonsky as modified does not expressly teach terminating the electrical current across said first and second electrodes.
However Winston, in the same field of endeavor, teaches applying energy to first and second ends of a suture (see col. 7 ln. 64-75), terminating energy across first and second contacts to form a welded loop of suture (see col. 7 ln. 64-75, the energy is only applied for a specific period of time).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Polonsky as modified to terminating the energy across said first and second electrodes as taught by Winston, for the purpose of being able to remove the device from the patient after use.
Regarding claims 37, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 32. Polonsky further discloses (fig. 1-5) said first and second portions (ends of 46 twisted together) are in the form of a continuous length of suture (see fig. 4). 
Regarding claims 38, Polonsky as modified discloses the claimed invention substantially as claimed, as set forth above for claim 32. Polonsky further discloses (fig. 1-5) a weld at the point of contact forms a welded loop of suture (see fig. 4 and col. 2 ln. 25-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771